 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUAN FERNANDO MEJIA BANEGAS,                       Case No.: 18cv2670-GPB(RBM)
12                                     Plaintiff,
                                                        ORDER ADOPTING REPORT AND
13   v.                                                 RECOMMENDATION GRANTING
                                                        PLAINTIFF AN EXTENSION OF
14   JOHN DOE #1, CBP; JOHN Doe #2,
                                                        TIME TO SERVE DEFENDANTS
     CBP,
15                                                      AND DIRECTING U.S. MARSHAL
                                    Defendants.         TO EFFECT SERVICE UPON
16
                                                        DEFENDANTS
17
                                                        [ECF Nos. 9, 19.]
18
19
           Juan Fernando Mejia Banegas (“Plaintiff”), proceeding pro se and in forma
20
     pauperis, is currently detained in the Central Arizona Florence Correctional Complex
21
     (“CAFCC”) in Florence, Arizona as an immigration detainee. On March 26, 2019, the
22
     Magistrate Judge filed a report and recommendation that the Court grant Plaintiff’s
23
     request for extension of time to serve Defendants. (ECF No. 11.)
24
                                           Background
25
           On November 23, 2018, Plaintiff filed a civil rights complaint pursuant to 28
26
     U.S.C. § 1331 against two United States Customs and Border Protection (“CBP”) officers
27
     concerning an incident on May 28, 2018. (ECF No. 1.) Plaintiff is a “citizen and
28

                                                    1
                                                                              18cv2670-GPB(RBM)
 1   national of Honduras” who is “currently attempting to gain asylum . . . in the United
 2   States based on persecution in his home country.” (Id. at 3.) On May 28, 2018, Plaintiff
 3   was leaving a shopping center in Calexico, California when he was suddenly “punched in
 4   the face with a closed fist by Defendant John Doe #1”, (“Doe Defendant #1”). (Id.)
 5   Plaintiff then fell to the ground, and Doe Defendant #1 identified himself as a CBP
 6   officer. (Id.) Doe Defendant #1 told Plaintiff to lie still on the ground, and Plaintiff
 7   complied. (Id. at 4.) Doe Defendant #1 then handcuffed Plaintiff. (Id. at 5.) Plaintiff
 8   complied with all orders and offered no resistance. (Id.) After a few minutes, Defendant
 9   John Doe #2 (“Doe Defendant #2”) “appear[ed] at the scene,” and without provocation
10   by Plaintiff, grabbed the back of Plaintiff’s head and slammed it into the concrete,
11   causing Plaintiff to lose consciousness. (Id.)
12         After an unknown amount of time, Plaintiff regained consciousness and found
13   himself inside of a CBP vehicle. (Id.) Doe Defendants #1 and #2 began questioning
14   Plaintiff inside the vehicle, and Plaintiff revealed that he was in the United States
15   “without lawful status.” (Id.) The Doe Defendants then transferred Plaintiff to a CBP
16   detention facility. (Id.)
17         While at the CBP detention facility, CBP staff noticed that Plaintiff required
18   medical treatment. (Id. at 6.) Plaintiff was then transported to the “emergency
19   department at a local hospital” where he was given pain medication and “diagnosed with
20   a nasal fracture.” (Id.) He was prescribed “narcotics for pain control and a nasal spray to
21   prevent congestion.” (Id.) Plaintiff was “released back into the custody of CBP . . . but
22   returned to the same hospital a few days later for the surgical drainage of [a] hematoma
23   that resulted from the assault.” (Id.)
24         In his complaint, Plaintiff alleges that Doe Defendants #1 and #2 violated his
25   Fourth Amendment rights by using excessive force against him during his arrest. (Id. at
26   7–8.) Plaintiff also alleges that Doe Defendants #1 and #2 violated his rights under the
27   “Fifth Amendment: Due Process Clause” by being deliberately indifferent to his serious
28   medical needs while questioning him inside the CBP vehicle. (Id. at 9–10.)

                                                   2
                                                                                  18cv2670-GPB(RBM)
 1         On January 24, 2019, Plaintiff filed an ex parte motion for limited discovery to
 2   learn the identity of Defendants. (ECF No. 7.) On March 8, 2018, he also filed a second
 3   ex parte motion for limited discovery and also sought an extension of time to complete
 4   service. (ECF No. 9.) On March 26, 2019, Magistrate Judge Burkhardt denied Plaintiff’s
 5   ex parte motion for early discovery because Plaintiff had not shown good cause that he
 6   exhausted resources available to him to uncover the identities of Doe Defendants. (ECF
 7   No. 10.) The Magistrate Judge also denied Plaintiff’s second ex parte motion for early
 8   discovery and a report and recommendation that the Court grant Plaintiffs’ request for
 9   extension of time for service of process. (ECF No. 11.) The Magistrate Judge instructed
10   Plaintiff that he may refile his motion after he has taken further steps to identify the Doe
11   Defendants and those efforts provide unproductive. (ECF No. 10 at 8.)
12         Pursuant to the Magistrate Judge’s order, on April 11, 2019, Plaintiff filed a
13   Freedom of Information Act (“FOIA”) request in a letter dated April 2, 2019. (ECF No.
14   13.) On May 15, 2019, Plaintiff filed a notice of filing of service packet. (ECF No. 15.)
15   In his notice, Plaintiff states he never received a response to his FOIA request but he
16   reached out to his prior counsel at Federal Defenders of San Diego, Inc. who identified
17   the names of the Doe Defendants as Michael Mansfield and Jose Meza. (Id.)
18         The summons was returned unexecuted as to both Michael Mansfield and Jose
19   Meza, US CBP Calexico Station, 1150 Birch Street, Calexico, CA 92231 indicating
20   “Business is closed down permanently.” (ECF Nos. 20, 21.) According to the CBP
21   website, the Calexico station is listed with an address of 1150 Birch Street, Calexico, CA
22   92231. See https://www.cbp.gov/border-security/along-us-borders/border-patrol-
23   sectors/el-centro-sector-california/calexico-station. However, that location is
24   permanently closed and has been relocated to 536 Barbara Worth Road, Calexico, CA
25   92231. Because the USM Form 285 listed an incorrect address of the Calexico station
26   where Defendants work, the Court ADOPTS the recommendation of the Magistrate
27   Judge and GRANTS Plaintiff’s request to extend time to service under Rule 4(m) for 90
28   days from the filed date of this Order.

                                                   3
                                                                                 18cv2670-GPB(RBM)
 1                                          Conclusion
 2         Based on the above, the Court ADOPTS the Magistrate Judge’s report and
 3   recommendation and GRANTS Plaintiff 90 days from the date of this Order to serve
 4   Defendants.
 5         IT IS ALSO HEREBY ORDERED that the Clerk of Court shall re-issue a
 6   summons as to Plaintiff’s Complaint, (ECF No. 1), and fill out two U.S. Marshal Form
 7   285 as to Michael Mansfield and Jose Meza with an address of CPB Calexico Station,
 8   536 Barbara Worth Road, Calexico, CA 92231.
 9         The Court FURTHER DIRECTS the Clerk to provide the U.S. Marshal with a
10   certified copy of this Order, a certified copy of his Complaint, the summons, and the two
11   U.S. Marshal Form 285.
12         The U.S. Marshal is ORDERED to serve a copy of the Complaint and summons
13   upon Defendants as directed on the USM Form 285. All costs of that service will be
14   advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
15         IT IS SO ORDERED.
16   Dated: September 4, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                              18cv2670-GPB(RBM)
